Opening of the sitting
(The sitting opened at 10.00)
Mr President, I rise simply to report to the House the good news that last night the President of Pakistan, who was our guest a few weeks ago, has commuted the death sentence on my constituent Mirza-Tahir Hussain, who had been on death row for 18 years but is widely regarded to be innocent of the charges against him. A number of Members of the European Parliament, led by Mr Karim, were going to Pakistan next month to make a final plea. Now, of course, we shall turn our efforts towards ensuring Mr Hussain can return to Leeds by Christmas.
I am delighted at this news and hope that the President of Parliament will make a statement later today. I know he has worked very hard on this case, as have other Members of Parliament.
(Applause)